 1                                                                 The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8    AMAZON.COM, INC., a Delaware corporation;
      and VERA BRADLEY DESIGNS, INC., an
 9    Indiana corporation,                                 No. 2:18-cv-00352-RSM
10                                       Plaintiffs,       STIPULATION OF DISMISSAL
                                                           WITH PREJUDICE
11             v.
12    ZHEN WANG “JOHNNY” ZHANG, an
      individual; FABBY GLOBAL TRADING, LLC
13    d/b/a “CALIBEAN COLLECTION,” a Texas
      limited liability corporation; UNIVERSAL
14    EXPO GROUP INC., a Texas corporation; and
      JOHN DOES 1-10;
15
                                         Defendants.
16

17
               Pursuant to Federal Rule Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Amazon.com, Inc.
18
      (“Amazon”) and Vera Bradley Designs, Inc. (“Vera Bradley”), and Defendants Zhen Wang
19
      “Johnny” Zhang, Fabby Global Trading, LLC d/b/a “Calibean Collection”, and Universal Expo
20
      Group Inc. (collectively, “Defendants”) stipulate and agree that the above captioned action
21
      shall be dismissed in its entirety with prejudice and without an award of fees or costs to any
22
      party.
23
               //
24
               //
25
               //
26
               //
27
     STIPULATED DISMISSAL WITH PREJUDICE
                                                                                 Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 1                                                              L AW O F FI CE S
      4843-9355-3066v.2 0051461-001951                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main ꞏ 206.757.7700 fax
 1             DATED this 30th day of February, 2020.
                                                     Attorneys for Plaintiffs Amazon.com, Inc. and
 2                                                       Vera Bradley Designs, Inc.
 3                                                    By: /s/ Bonnie MacNaughton
                                                         Bonnie E. MacNaughton, WSBA #36110
 4                                                       Zana Bugaighis, WSBA #43614
                                                         Sarah Cox, WSBA #46703
 5                                                       DAVIS WRIGHT TREMAINE LLP
                                                         920 Fifth Avenue, Suite 3300
 6                                                       Seattle, WA 98104-1610
                                                         Tel: (206) 622-3150
 7                                                       Fax: (206) 757-7700
                                                         Email: bonniemacnaughton@dwt.com
 8                                                               zanabugaighis@dwt.com
                                                                 sarahcox@dwt.com
 9

10                                                    Attorneys for Defendants

11                                                    By: /s/ Susan D. Pitchford
                                                           Susan D. Pitchford, WSBA #26259
12                                                         CHERNOFF VILHAUER, LLP
                                                           111 SW Columbia Street, Suite 725
13
                                                           Portland, OR 97201
14                                                         Tel: (503) 227-5631
                                                           Fax: (503) 228-4373
15                                                         Email: sdp@chernofflaw.com
                                                                  kevin@chernofflaw.com
16
                                                          and
17

18                                                        Douglas H. Elliott, Pro Hac Vice
                                                          Merry Harrison, Pro Hac Vice
19                                                        Nathan Q. Huynh, Pro Hac Vice
                                                          ELLIOTT & POLASEK, PLLC
20                                                        6750 West Loop South, Suite 995
21                                                        Bellaire, TX 77401
                                                          Tel: (832) 485-3507
22                                                        Fax: (832) 485-3511
                                                          Email: doug@epiplawyers.com
23                                                               merry@epiplawyers.com
                                                                 nathan@epiplawyers.com
24

25

26

27
     STIPULATED DISMISSAL WITH PREJUDICE
                                                                              Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 2                                                           L AW O F FI CE S
      4843-9355-3066v.2 0051461-001951                                           920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main ꞏ 206.757.7700 fax
 1                                             ORDER

 2             IT IS SO ORDERED.

 3             DATED this 3 day of February 2020.

 4

 5                                                  A
                                                    RICARDO S. MARTINEZ
 6                                                  CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10    Presented by:
11
      DAVIS WRIGHT TREMAINE LLP
12    Attorneys for Amazon.com, Inc. and
             Vera Bradley Designs, Inc.
13

14    By /s/ Bonnie MacNaughton
         Bonnie MacNaughton, WSBA #36110
15       Zana Z. Bugaighis, WSBA #43614
         Sarah Cox, WSBA #46703
16       920 Fifth Avenue, Suite 3300
         Seattle, Washington 98104-1610
17       Telephone: (206) 622-3150
         Fax: (206) 757-7700
18       E-mail: bonniemacnaughton@dwt.com
                  zanabugaighis@dwt.com
19                jamiewendell@dwt.com
                  sarahcox@dwt.com
20

21

22

23

24

25

26

27
     STIPULATED DISMISSAL WITH PREJUDICE
                                                                         Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 3                                                      L AW O F FI CE S
      4843-9355-3066v.2 0051461-001951                                      920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main ꞏ 206.757.7700 fax
